



COURT OF APPEAL FOR ONTARIO

CITATION: Rishi v. Kakoutis, 2016 ONCA 863

DATE: 20161116

DOCKET: C62326

Weiler, Rouleau and Roberts JJ.A.

BETWEEN

Sanjeev Rishi and Shalini Bhardwaj

Plaintiffs/ Respondents

and

Ruby Kakoutis, Sylvia Karoumbalis,
Louis Kakoutis
, John Young, Doreen K. Young, and Century
    21 Harvest Realty Ltd.

Defendants/ Appellant

and

Sundeep Bahl and Royal LePage Signature Realty Ltd.

Third Parties

Louis Kakoutis, in person

Wayne Laski, for the respondents

Eric Sherkin, for the defendants, John Young, Doreen K.
    Young, and Century 21 Harvest Realty Ltd., and the Third Parties

Heard and released orally: November 9, 2016

On appeal from the judgment of Justice D. Stinson of the Superior
    Court of Justice, dated May 30, 2016, with reasons reported at 2016 ONSC 3496.

ENDORSEMENT

[1]

The appellant appeals the order requiring him to
    attend a mental examination under s. 105(2) of the
Courts of Justice
    Act
, R.S.O. 1990, c. C.43.

[2]

The appellant submits that a psychiatric report
    would add nothing because he understands the proceedings and a psychiatric
    opinion would be of no assistance to the court. The appellant further
    submits that many experts are biased and again, in that situation, their
    reports are of no assistance. The appellant has cited the conclusions in
    prior jurisprudence in support of his position. Accordingly, he asks that
    the order of the motion judge be set aside because, in his opinion, there is no
    reason that he be assessed.

[3]

The motion judges decision to order a mental
    examination was an exercise of his discretion which, absent error in principle
    or overriding and palpable error, is entitled to deference from this
    court. We see no basis to interfere.

[4]

The motion judge noted that the progress of the
    real estate litigation was impeded by the issue of whether the appellant is
    still under a legal disability such that he requires a litigation guardian in
    these proceedings. He then carefully reviewed the relevant legal principles
    and the evidence before him. He noted the presumption of the appellants
    competence and determined that he did not have current medical information that
    would support an order that a litigation guardian be appointed. However, he
    determined that a mental examination was warranted, given previous orders of
    the court and expert reports concerning the appellants conduct. He
    determined that these provided grounds to believe that there may be substance
    to the allegation of the appellants disability.

[5]

For these reasons, the appeal is dismissed.

[6]

Costs to the respondents in the amount of
    $3,000, all inclusive.


K.M.
    Weiler J.A.

Paul
    Rouleau J.A.

L.B.
    Roberts J.A.


